 Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 1 of 28 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION
                                      AT COLUMBUS


JOSEPH O’BYRNE                            )   CASE NO.
c/o Goldberg Legal Co., LPA               )
31300 Solon Road – Suite 12               )   JUDGE
Solon, Ohio 44139,                        )
                                          )
       and                                )
                                          )
SARA O’BYRNE                              )
c/o Goldberg Legal Co., LPA               )
31300 Solon Road – Suite 12               )
Solon, Ohio 44139,                        )
                                          )
      and                                 )
                                          )
PAUL BAHLER                               )
c/o Goldberg Legal Co., LPA               )
31300 Solon Road – Suite 12               )
Solon, Ohio 44139,                        )
                                          )
      and                                 )
                                          )
JENNIFER BAHLER                           )
c/o Goldberg Legal Co., LPA               )
31300 Solon Road – Suite 12               )
Solon, Ohio 44139,                        )
                                          )
      and                                 )
                                          )
STEPHEN DAVIES                            )
c/o Goldberg Legal Co., LPA               )
31300 Solon Road – Suite 12               )
Solon, Ohio 44139,                        )
                                          )
      and                                 )
                                          )
CATHERINE DAVIES                          )
c/o Goldberg Legal Co., LPA               )
31300 Solon Road – Suite 12               )
Solon, Ohio 44139,                        )
                                          )
      and                                 )
 Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 2 of 28 PAGEID #: 2




LUKE PRESTON                           )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
SHASTA PRESTON                         )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
CHARLES HOWELL                         )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
CINDY HOWELL                           )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
ROBERT WYCOFF                          )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
ELIZABETH WYCOFF                       )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
ERIC SNYDER                            )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                           2
 Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 3 of 28 PAGEID #: 3




BRANDIE HARDIN                         )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
MARK FEGAN                             )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
LISA ROBERTS                           )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
TIMOTHY MILLER                         )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
LAUREN MILLER                          )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
JOHN WILLIAMS                          )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
      and                              )
                                       )
PATRICIA HOPE WILLIAMS                 )
c/o Goldberg Legal Co., LPA            )
31300 Solon Road – Suite 12            )
Solon, Ohio 44139,                     )
                                       )
                    Plaintiffs,        )
                                           3
  Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 4 of 28 PAGEID #: 4




                                                 )
       -vs-                                      )
                                                 )
WEYERHAEUSER COMPANY                             )
220 Occidental Avenue South                      )
Seattle, Washington 98104                        )
                                                 )
       and                                       )
                                                 )
WESTPORT HOMES, INC.                             )
9210 N. Meridian Street,                         )
Indianapolis, Indiana 46260,                     )
                                                 )
       and                                       )
                                                 )
WESTPORT HOMES, INC.                             )
c/o CT Corporation System                        )
4400 Easton Commons Way, Suite 125               )
Columbus, Ohio 43219,                            )
                                                 )
               Defendants.                       )


       Plaintiffs, by and through counsel, for their Complaint against Defendants, Weyerhaeuser

Company (“Weyerhaeuser”) and Westport Homes, Inc. (“Westport”), and each of them, jointly and

severally, hereby claim, allege, state and aver as follows:

                                  PARTIES AND JURISDICTION

       1.      Plaintiffs, Joseph O’Byrne and Sara O’Byrne (“Plaintiffs O’Byrne”), are natural

persons residing in Pickaway County, Ohio. On or about August 26, 2016, Plaintiffs O’Byrne executed

a purchase agreement with Westport for the construction of their home located at 169 Chestnut

Commons Dr., Commercial Point, Ohio 43116 (a copy of which is attached hereto as Exhibit “A” and

incorporated by reference herein). After suffering unexplained medical conditions and personal

injuries after moving into their home, Plaintiffs O’Byrne first discovered in mid-July 2017, and could

not have reasonably discovered before then, that their home had a latent defect in that Westport had

installed in their home defective Flak-Jacket Joists manufactured by Weyerhaeuser that emitted

dangerous and unhealthy levels of invisible and noxious formaldehyde gas.
                                                     4
 Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 5 of 28 PAGEID #: 5




       2.      Plaintiffs, Eric Snyder and Brandie Hardin (“Plaintiffs Snyder & Hardin”), are natural

persons residing in Pickaway County, Ohio. On or about August 20, 2016, Plaintiffs Snyder & Hardin

executed a purchase agreement with Westport for the construction of their home located at 158

Chestnut Commons Dr., Commercial Point, Ohio 43116 (a copy of which is attached hereto as Exhibit

“B” and incorporated by reference herein). After suffering unexplained medical conditions and

personal injuries after moving into their home, Plaintiffs Snyder & Hardin first discovered in mid-July

2017, and could not have reasonably discovered before then, that their home had a latent defect in that

Westport had installed in their home defective Flak-Jacket Joists manufactured by Weyerhaeuser that

emitted dangerous and unhealthy levels of invisible and noxious formaldehyde gas.

       3.      Plaintiffs, Mark Fegan and Lisa Roberts (“Plaintiffs Fegan & Roberts”), are natural

persons residing in Pickaway County, Ohio. On or about November 28, 2016, Plaintiffs Fegan &

Roberts executed a purchase agreement with Westport for the construction of their home located at

162 Chestnut Commons Dr., Commercial Point, Ohio 43116 (a copy of which is attached hereto as

Exhibit “C” and incorporated by reference herein). After suffering unexplained medical conditions

and personal injuries after moving into their home, Plaintiffs Fegan & Roberts first discovered in mid-

July 2017, and could not have reasonably discovered before then, that their home had a latent defect

in that Westport had installed in their home defective Flak-Jacket Joists manufactured by

Weyerhaeuser that emitted dangerous and unhealthy levels of invisible and noxious formaldehyde gas.

       4.      Plaintiffs, Paul Bahler and Jennifer Bahler (“Plaintiffs Bahler”), are natural persons

residing in Pickaway County, Ohio. On or about August 29, 2016, Plaintiffs Bahler executed a

purchase agreement with Westport for the construction of their home located at 170 Chestnut

Commons Dr., Commercial Point, Ohio 43116 (a copy of which is attached hereto as Exhibit “D” and

incorporated by reference herein. After suffering unexplained medical conditions and personal injuries

after moving into their home, Plaintiffs Bahler first discovered in late July 2017, and could not have


                                                  5
  Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 6 of 28 PAGEID #: 6




reasonably discovered before then, that their home had a latent defect in that Westport had installed in

their home defective Flak-Jacket Joists manufactured by Weyerhaeuser that emitted dangerous and

unhealthy levels of invisible and noxious formaldehyde gas.

       5.      Plaintiffs, Stephen Davies and Catherine Davies (“Plaintiffs Davies”), are natural

persons residing in Pickaway County, Ohio. On or about August 21, 2016, Plaintiffs Davies executed

a purchase agreement with Westport for the construction of their home located at 167 Chestnut

Commons Dr., Commercial Point, Ohio 43116 (a copy of which is attached hereto as Exhibit “E” and

incorporated by reference herein. After suffering unexplained medical conditions and personal injuries

after moving into their home, Plaintiffs Davies first discovered in late July 2017, and could not have

reasonably discovered before then, that their home had a latent defect in that Westport had installed in

their home defective Flak-Jacket Joists manufactured by Weyerhaeuser that emitted dangerous and

unhealthy levels of invisible and noxious formaldehyde gas.

       6.      Plaintiffs, Luke Preston and Shasta Preston (“Plaintiffs Preston”), are natural persons

residing in Pickaway County, Ohio. On an unspecified date in the late summer of 2016, Plaintiffs

Preston executed a purchase agreement with Westport for the construction of their home located at

166 Chestnut Commons Dr., Commercial Point, Ohio 43116 (a copy of which is attached hereto as

Exhibit “F” and incorporated by reference herein). After suffering unexplained medical conditions

and personal injuries after moving into their home, Plaintiffs Preston first discovered in late July 2017,

and could not have reasonably discovered before then, that their home had a latent defect in that

Westport had installed in their home defective Flak-Jacket Joists manufactured by Weyerhaeuser that

emitted dangerous and unhealthy levels of invisible and noxious formaldehyde gas.

       7.      Plaintiffs, Charles Howell and Cindy Howell (“Plaintiffs Howell”), are natural persons

residing in Pickaway County, Ohio. On or about November 14, 2016, Plaintiffs Howell executed a

purchase agreement with Westport for the construction of their home located at 159 Chestnut


                                                    6
 Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 7 of 28 PAGEID #: 7




Commons Dr., Commercial Point, Ohio 43116 (a copy of which is attached hereto as Exhibit “G” and

incorporated by reference herein). After suffering unexplained medical conditions and personal

injuries after moving into their home, Plaintiffs Howell first discovered in mid-July 2017, and could

not have reasonably discovered before then, that their home had a latent defect in that Westport had

installed in their home defective Flak-Jacket Joists manufactured by Weyerhaeuser that emitted

dangerous and unhealthy levels of invisible and noxious formaldehyde gas.

       8.     Plaintiffs, Robert Wycoff and Elizabeth Wycoff (“Plaintiffs Wycoff”), are natural

persons residing in Pickaway County, Ohio. On or about December 30, 2016, Plaintiffs Wycoff

executed a purchase agreement with Westport for the construction of their home located at 214

Sycamore Lane, Commercial Point, Ohio 43116 (a copy of which is attached hereto as Exhibit “H”

and incorporated by reference herein). Plaintiffs Wycoff first discovered on or about July 24, 2017,

and could not have reasonably discovered before then, that their home had a latent defect in that

Westport had installed in their home defective Flak-Jacket Joists manufactured by Weyerhaeuser that

emitted dangerous and unhealthy levels of invisible and noxious formaldehyde gas.

       9.     Plaintiffs, Timothy Miller and Lauren Miller (“Plaintiffs Miller”), are natural persons

residing in Fairfield County, Ohio. Plaintiffs Miller executed a purchase agreement with Westport for

the construction of their home located at 1845 Bent Creek Drive, Lancaster, Ohio 43130 (a copy of

which will be submitted when located). After suffering unexplained medical conditions and personal

injuries after moving into their home, Plaintiffs Miller first discovered in mid-July 2017, and could

not have reasonably discovered before then, that their home had a latent defect in that Westport had

installed in their home defective Flak-Jacket Joists manufactured by Weyerhaeuser that emitted

dangerous and unhealthy levels of invisible and noxious formaldehyde gas.

       10.    Plaintiffs, John Williams and Patricia Hope Williams (“Plaintiffs Williams”), are

natural persons residing in Fairfield County, Ohio. On or about May 21, 2017, Plaintiffs Williams


                                                 7
  Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 8 of 28 PAGEID #: 8




executed a purchase agreement with Westport for the construction of their home located at 47 Twain

Avenue, Lithopolis, Ohio 43136 (a copy of which is attached hereto as Exhibit “I” and incorporated

by reference herein). After suffering unexplained medical conditions and personal injuries after

moving into their home, Plaintiffs Williams first discovered in mid-August 2017, and could not have

reasonably discovered before then, that their home had a latent defect in that Westport had installed in

their home defective Flak-Jacket Joists manufactured by Weyerhaeuser that emitted dangerous and

unhealthy levels of invisible and noxious formaldehyde gas. On information and belief, Westport

knew or reasonably should have known, and failed to disclose to Plaintiffs Williams, as of the date the

purchase agreement was entered into and/or the purchase transaction closed and Westport permitted

Plaintiffs Williams to occupy their home, that it had installed defective Flak-Jacket Joists

manufactured by Weyerhaeuser in Plaintiffs Williams’ home.

       11.     Weyerhaeuser is a foreign corporation formed and organized under the laws of the State

of Washington, with its principal place of business located at 220 Occidental Avenue South, Seattle,

Washington.

       12.     Weyerhaeuser designed and produced its proprietary TJI Joists with Flak Jacket fire

protection (“Joists”), which, according to Weyerhaeuser, is a result of “[m]ore than 50 years of wood

research and technology.” Weyerhaeuser represented that “a survey of builders” determined that “TJI

joists were the number one brand in quality, familiarity and usage.” Weyerhaeuser marketed the TJI

Joists with Flak Jacket fire protection to builders for use in home construction throughout the United

States, including without limitation to Westport for its use in constructing homes in Pickaway and

Fairfield Counties, Ohio, and elsewhere.

       13.     On July 18, 2017, Weyerhaeuser issued a written statement admitting that the Flak

Jacket coating marketed by Weyerhaeuser for residential use and installed by Westport in the

construction of Plaintiffs’ homes included a formaldehyde-based resin, which off-gassed into the


                                                   8
  Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 9 of 28 PAGEID #: 9




homes in which they were used, rendering such homes unsafe for habitation without remediation.

       14.     Since December 2016, Weyerhaeuser manufactured, sold and/or distributed the

defective Joists throughout Ohio and the United States for installation into residential and other

structures. At all times, Weyerhaeuser marketed, sold and generally represented the defective Joists

to include “[a]ll the quality and cost-efficiency you expect from” its engineered lumber products.

       15.     Westport is a foreign corporation formed and organized under the laws of the State of

Indiana, with its principal place of business in Indianapolis, Indiana. Westport is registered as a foreign

corporation doing business in Ohio with the Ohio Secretary of State’s office and has appointed CT

Corporation Systems as its registered agent in Ohio.

       16.     Westport contracted with Plaintiffs to construct their homes in Pickaway County, Ohio,

and in Fairfield County, Ohio. Westport installed Weyerhaeuser’s TJI Joists with Flak Jacket

Protection into each Plaintiff’s home.

       17.     On information and belief, Westport knew or reasonably should have known, or were

negligent in not knowing, that the TJI Joists with Flak Jacket Protection manufactured and sold by

Weyerhaeuser were dangerous, defective and not suited for their intended use in residential home

construction at the time such Joists were installed in some or all of Plaintiffs’ homes, or at least by

such time as some of all of Plaintiffs closed on their home construction and were cleared by Westport

to move into and occupy their respective homes.

       18.     Plaintiffs allege an amount in controversy for each of them in excess of Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest and costs.

       19.     This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. § 1332

because there is complete diversity of citizenship between the parties, and the amount in controversy

exceeds Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest and costs.

       20.     This Court has personal jurisdiction over each Defendant because each Defendant


                                                    9
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 10 of 28 PAGEID #: 10




corporation has engaged in commerce and business activities in Columbus, Pickaway and Fairfield

Counties, Ohio, sufficient to form minimum contacts with the State of Ohio for jurisdictional purposes.

        21.     Venue is proper in the Southern District of Ohio, Eastern Division, pursuant 28 U.S.C.

§ 1391, because each Defendant corporation conducts business, resides, or is subject to personal

jurisdiction in the Southern District of Ohio, Eastern Division, and because the real property at issue

in these claims is located in this judicial district and a substantial part of the events giving rise to these

claim occurred in this judicial district.

                                       FACTUAL BACKGROUND

        22.     Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

        23.     Weyerhaeuser manufactured the defective Joists and sold and distributed those Joists

throughout Ohio for installation into residential homes and other structures since at least December

2016.

        24.     Production of the Joists continued through July 2017.

        25.     At all relevant times, Defendants represented and marketed the Joists to be of excellent

quality, cost effective and durable.

        26.     Defendants represented the Joists to offer the “high-performance” flooring consumers

can rely on with the fire-resistance that new regulations require and the Defendants also represented

that the Joists do not require special handling.

        27.     Weyerhaeuser claimed its Joists were backed by its support and its sales brochures and

marketing literature were widely distributed to building professionals who installed the Joists.

        28.     The Joists were sold with a fully transferable warranty, warrantying against any

“manufacturing defects” and that warranty remains in effect for the “lifetime” of the structure.


                                                     10
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 11 of 28 PAGEID #: 11




        29.        Despite Weyerhaeuser and Westport’s representations, the Joists are defectively

designed, formulated or manufactured and when installed, the Joists emit noxious and potentially toxic

gases. The coating on the Joists contains a formaldehyde-based resin that off-gasses formaldehyde in

excess of acceptable levels, which causes serious air quality issues if not rendering the home

uninhabitable.

        30.        The concentration of noxious or toxic gasses in Plaintiffs’ home exceeds the level even

considered safe for short-term exposure.

        31.        In July 2017, Weyerhaeuser sent a letter to “Dealers/Distributors/Home Builders”

warning them of the dangers and quality of life issues related to the off-gassing problem associated

with the Joists.

        32.        Shortly thereafter, Weyerhaeuser sent another letter asking all dealers to immediately

cease the sale of any of the Joists manufactured after December 2016.

        33.        On July 18, 2017, Weyerhaeuser admitted that it “has determined that recent customer

feedback regarding an odor in certain newly constructed homes is related to a recent formula change

to the Flak Jacket coating used on the Joists that included a formaldehyde-based resin.”

        34.        Homeowners were notified of the need to vacate their homes until the defects could be

remediated.

        35.        Formaldehyde is recognized as a health hazard linked to an increased risk of cancer of

the nose, throat and sinuses, and nasopharyngeal and oropharyngeal cancer, lung cancer and leukemia.

        36.        Exposure, even short-term exposure, can result in other respiratory illnesses.

        37.        Defendants offered to remediate the off-gassing problem associated with the defective

Joists by covering the Joists with paint, claiming that the paint will bind the formaldehyde and reduce

emissions. The proposed remediation was inadequate and unsuccessful.

        38.        According to Weyerhaeuser, the paint developed will “reduce emissions,” it does not


                                                      11
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 12 of 28 PAGEID #: 12




eliminate the dangerous and noxious emissions. While Defendants maintain that the remediation has

been effective, the proposed method of remediation has been rejected by professionals and has proven

inadequate in Plaintiffs’ situation.

        39.     Westport installed the defective Joists. Contractors hired by Weyerhaeuser and/or

Westport and acting under their direct supervision performed the various remediation processes

offered by Weyerhaeuser and/or Westport.

        40.     Defendants attempted the paint-remediation in plaintiffs’ home, but the paint

Defendants used simply flaked off exposing the underlying coating that is continuing to emit the

noxious or toxic gasses. Upon information and belief, the remediation has not provided any relief from

the noxious or toxic off-gassing.

        41.     Any proposed remediation, even if Defendants agree to have the Joists removed and

replaced, will require future monitoring to ensure that the home does not have any excessive levels of

formaldehyde. Medical monitoring for the Plaintiffs may also be necessary in the event that the

formaldehyde and other toxic gases remain in the home even after the Joists are removed and replaced.

According to Weyerhaeuser, the paint developed will only “reduce emissions,” it does not eliminate

the dangerous and noxious emissions.

        42.     The remediation options offered by the Defendants to remedy the defective Joists were

wholly inadequate to compensate the Plaintiffs for the damages they incurred and will continue to

incur. The remediation attempt failed to correct the problem and exposed Plaintiffs to the continued

loss of use of their home, the permanent diminution of value as well other past and future damages.

        43.     Finally, after Plaintiffs had to specifically request and insist upon a change in the

remediation methodology, Weyerhaeuser and/or Westport agreed to and utilized a mechanical removal,

or cryoblasting, of the substance in the Flak-Jacket Joists that emitted the invisible and noxious

formaldehyde gas. Again, this process was performed by contractors chosen by and acting under the


                                                 12
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 13 of 28 PAGEID #: 13




direct control and supervision of Weyerhaeuser and/or Westport.

                            FIRST CLAIM – BREACH OF CONTRACT

       44.       Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

       45.       Plaintiffs and Westport entered a legally binding Purchase Agreement, attached as

“Exhibit A” to this complaint, in which Westport was obligated to construct the home in a workmanlike

manner as defined under Ohio law and in conformity with all applicable rules and regulations.

       46.       Westport failed to construct the home in a workmanlike manner by using or

incorporating defective materials into Plaintiffs’ home, which made the home dangerous and

uninhabitable.

       47.       Plaintiffs performed all obligations arising under the Purchase Agreement, and despite

this, Westport failed to deliver the home that is constructed in a workmanlike manner.

       48.       Westport’s conduct has breached this and other contractual obligations arising under

the Purchase Agreement.

       49.       As a direct and proximate result of Westport’s breach of contract, Plaintiffs seek all

legal remedies and any and all appropriate pecuniary, nonpecuniary and punitive damages in an

amount to be proven at trial in excess of seventy-five thousand dollars ($75,000).

                           SECOND CLAIM – UNJUST ENRICHMENT

       50.       Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

       51.       Defendants have received substantial benefits from Plaintiffs purchasing the Joists and

homes or other structures and Defendants have knowingly accepted and reaped those benefits.


                                                    13
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 14 of 28 PAGEID #: 14




       52.       Defendants knew or should have known that the payments rendered by Plaintiffs were

given and received with the expectation that the Joists would perform as represented.

       53.       Westport knew or should have known that the payments rendered by Plaintiffs were

given and received with the expectation that the homes or other structures Plaintiffs were purchasing

were habitable and valued based on the valuation for a defect free home.

       54.       It is inequitable for the Defendants to retain the benefit of the payments under the

circumstances.

       55.       As a direct and proximate result of Westport’s breach of contract, Plaintiffs seek all

legal remedies and any and all appropriate pecuniary, nonpecuniary and punitive damages in an

amount to be proven at trial in excess of seventy-five thousand dollars ($75,000).

          THIRD CLAIM – HOME CONSTRUCTION SERVICE SUPPLIERS ACT

       56.       Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

       57.       At all relevant times, Westport was a home construction service supplier as defined

under R.C. 4722.01.

       58.       Plaintiffs and Westport entered a “home construction service contract on or about

August 2016.

       59.       Westport has knowingly committed violations under the Home Construction Services

Act under R.C. Chapter 4722.

       60.       Plaintiffs provided the required and adequate notices to Westport and afforded them

adequate time to remediate the defects caused by the installation of the defective Joists.

       61.       Any and all remediation efforts to date have not successfully remediated the problems

associated with the defective Joists.


                                                    14
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 15 of 28 PAGEID #: 15




       62.        As a direct and proximate result of Defendants’ conduct, Plaintiffs were harmed and

will continue to be harmed. Plaintiffs seek all legal and appropriate pecuniary, nonpecuniary and

punitive damages in an amount to be proven at trial in excess of seventy-five thousand dollars

($75,000).

                     FOURTH CLAIM – BREACH OF EXPRESS WARRANTY

       63.        Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

       64.        Weyerhaeuser manufactured, marketed and sold its proprietary Joists into the stream

of commerce with the intent that the Joists would be purchased by contractors, subcontractors and end

users for installation in residential homes and other structures owned and purchased by Plaintiffs.

       65.        Plaintiffs have provided written notice to Defendants regarding the defects in their

home and other structures and the Defendants breaches of warranty.

       66.        Westport expressly warranted that Plaintiffs’ home would be constructed in a

workmanlike manner.

       67.        Defendants’ expressly warrantied its Joists as being suited as a building material with

a lifetime useful life commensurate with the life of the structure into which the Joists are installed.

These warranties became part of the benefit of the bargain and Plaintiffs relied on these and other

representation and warranties from Defendants when entering the Purchase Agreement.

       68.        Defendants received payments, directly or indirectly, from Plaintiffs in exchange for

the warranties.

       69.        Under the Defendants’ express warranties, Defendants are obligated to pay for the cost

to replace the defective Joists and any damages Plaintiffs incurred related to the installation of the

defective product.


                                                     15
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 16 of 28 PAGEID #: 16




        70.      Any limitations or exclusions in the Defendants’ warranties are unconscionable and

unenforceable.

        71.      The consequential or incidental losses incurred by Plaintiffs were within the

contemplation of the parties, and therefore, should not be prohibited when the bargained for remedy

fails its essential purpose.

        72.      Defendants’ Joists were defective when acquired by Plaintiffs and were unfit for their

intended use.

        73.      Westport knew its Joists were defective but continued to use the Joists in Plaintiffs’

home.    Westport knew or should have known of the defective nature of the Joists and the

unworkmanlike construction of Plaintiffs’ home long before Weyerhaeuser went public with the

information regarding the defective Joists in July 2017.

        74.      Plaintiffs have detrimentally relied on Defendants warranties.

        75.      Weyerhaeuser’s warranty coverage is inadequate to reimburse for the costs of repairing

or removing the defective Joists and does not compensate Plaintiffs for any damages to the home, for

any and all consequential and ancillary damages caused by the defective Joists or for the diminution

in value of Plaintiffs’ home.

        76.      Defendants have actual notice of their breaches of warranties.

        77.      As a direct and proximate result of Defendants’ conduct, Plaintiffs were harmed and

will continue to be harmed. Plaintiffs seek all legal and appropriate pecuniary, nonpecuniary and

punitive damages in an amount to be proven at trial in excess of seventy-five thousand dollars

($75,000).

                      FIFTH CLAIM – BREACH OF IMPLIED WARRANTY

        78.      Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same


                                                    16
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 17 of 28 PAGEID #: 17




were fully rewritten herein.

       79.     Weyerhaeuser designed, manufactured, marketed and sold the Joists to the public

knowing the intended use was for in construction of residential and other structures.

       80.     Defendants promoted to the plaintiffs that the Joists were of a quality that would pass

without objection in the trade and were fit for the ordinary purpose for which the Joists were used.

       81.     The Joists sold by Defendants were defective and not merchantable at the time of sale.

       82.     Weyerhaeuser breached its implied warranty of merchantability because the Joists were

not of merchantable qualify and were unfit for the ordinary purposes for which they were designed

and used.

       83.     Plaintiffs timely notified Defendants of the defective nature of its Joists and of its

breach of warranty of merchantability.

       84.     As a direct and proximate result of Defendants’ conduct, Plaintiffs were harmed and

will continue to be harmed. Plaintiffs seek all legal and appropriate pecuniary, nonpecuniary and

punitive damages in an amount to be proven at trial in excess of seventy-five thousand dollars

($75,000).

                      SIXTH CLAIM – STATUTORY STRICT LIABILITY
                          DESIGN OR MANUFACTURING DEFECT

       85.     Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

       86.     Weyerhaeuser designed and manufactured the Joists to be used and installed in the

Plaintiffs’ home.

       87.     The design, formulation or manufacturing of the Joists, including the formulation of

the coating, was defective.

       88.     At all relevant times Westport was a supplier of the Joists as defined by Section
                                                  17
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 18 of 28 PAGEID #: 18




2307.71, et seq. of the Ohio Revised Code.

          89.   Defendants were engaged in the business of manufacturing and selling the Joists, which

were expected to reach the consumer without a substantial change in the condition in which it was

sold.

          90.   The Joists were defectively designed and/or manufactured and because of such defects,

or any deviation in a material way from the Joists’ design specifications, formula or performance

standards of the manufacturer, the Joists were more dangerous to the public and posed a more

substantial likelihood of harm than an ordinary consumer would expect when the Joists were used as

intended in the construction of Plaintiffs’ residential structure.

          91.   The design defect existed at the time the Joists were sold or when the Joists left

Defendants’ possession or control and the risks inherent to that design outweigh the benefits of the

design.

          92.   At all relevant times, the Joists did not conform to the representations made by the

Defendants.

          93.   Because of the design and formulation defects, the foreseeable risks associated with the

design and formulation of the Joists exceeded any benefits associated therewith. The risk of potential

harm to Plaintiffs was severe in light of the intended uses of the Joists.

          94.   At the time the Joists left the control of Defendants, a practical and economically

feasible alternative design and formulation was available and would have prevented the damages and

harms suffered by Plaintiffs.

          95.   The design and formulation of the Joists failed to conform to public and private

standards.

          96.   As a direct and proximate result of Defendants’ conduct, Plaintiffs were harmed and

will continue to be harmed. Plaintiffs seek all legal and appropriate pecuniary, nonpecuniary and


                                                    18
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 19 of 28 PAGEID #: 19




punitive damages in an amount to be proven at trial in excess of seventy-five thousand dollars

($75,000).

                    SEVENTH CLAIM – COMMON LAW STRICT LIABILITY
                         DESIGN OR MANUFACTURING DEFECT

          97.    Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

          98.    Weyerhaeuser designed and manufactured the Joists to be used and installed in the

Plaintiffs’ home.

          99.    Defendants were engaged in the business of manufacturing and selling the Joists, which

were expected to reach the consumer without a substantial change in the condition in which it was

sold.

          100.   The design, formulation or manufacturing of the Joists, including the formulation of

the coating, was defective.

          101.   When the Joists left the Defendants’ control, the Joists deviated in a material way from

their design or performance standards and were unreasonably dangerous to the Plaintiffs or other

ordinary consumers.

          102.   The Joists were defectively designed and/or manufactured and because of such defects,

the Joists were more dangerous to the public and posed a more substantial likelihood of harm than an

ordinary consumer would expect when the Joists were used as intended in the construction of

Plaintiffs’ residential structure.

          103.   The design defect existed at the time the Joists were sold or when the Joists left

Defendants’ possession or control and the risks inherent to that design outweigh the benefits of the

design.

          104.   Because of the design and formulation defects, the foreseeable risks associated with the
                                                    19
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 20 of 28 PAGEID #: 20




design and formulation of the Joists exceeded any benefits associated therewith. The risk of potential

harm to Plaintiffs was severe in light of the intended uses of the Joists.

          105.   Defendants are strictly liable for the economic damages that the Joists have cause and

will continue to cause Plaintiffs into the future under common law principles of product liability.

          106.   As a direct and proximate result of Defendants’ defective design of the Joists and

Westport’s liability as the supplier of the Joists, Plaintiffs seek all legal and appropriate noneconomic

damages, including prejudgment interest, in an amount to be proven at trial in excess of seventy-five

thousand dollars ($75,000).

                    EIGHTH CLAIM – COMMON LAW FAILURE TO WARN

          107.   Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

          108.   Weyerhaeuser owed a duty to properly design, develop, formulate, test and manufacture

a defect free product for the consuming public.

          109.   At all relevant times Weyerhaeuser manufactured and Westport was a supplier of the

Joists.

          110.   Defendants had a duty to disclose the foreseeable risks associated with the Joists

installed into Plaintiffs’ home or other structures.

          111.   At the time the Joists were installed in Plaintiff’s home or other structures, Defendants

were aware or reasonably should have been aware of the foreseeable risk associated with the use of its

Joists.

          112.   Defendants failed to exercise reasonable care to warn Plaintiffs about the potentially

harmful effects of using the Joists in a manner that a reasonable person would under the same or similar

circumstances and Defendants should have known that its Joists, even when used as intended, might


                                                       20
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 21 of 28 PAGEID #: 21




be harmful or injurious to the Plaintiffs.

        113.     Plaintiffs were unaware of the dangerous nature of the Joists and Defendants knew or

should have known that plaintiffs would not realize the dangerous condition of the Joists.

        114.     Defendants failed to exercise reasonable care and give adequate warnings or

instructions to Plaintiffs or any other consumer about the foreseeable dangers stemming from the use

of the Joists.

        115.     At all relevant times, the Joists did not conform to the representations made by the

Defendants.

        116.     Due to the Defendants’ failure to provide adequate warnings or instructions, Plaintiffs

have been and will continue to be harmed, which could have been avoided with adequate warnings

before Defendants used the Joists in Plaintiffs’ home.

        117.     Because of the lack of warnings, Defendants are strictly liable for the economic

damages that the Joists have caused and will cause Plaintiffs into the future under common law

principles of product liability.

        118.     As a direct and proximate result of Defendants’ failure to warn under common law

principles, and Westport’s liability as the supplier of the Joists, Plaintiffs seek all legal and appropriate

noneconomic damages, including prejudgment interest, in an amount to be proven at trial in excess of

seventy-five thousand dollars ($75,000).

                       NINTH CLAIM – STATUTORY FAILURE TO WARN

        119.     Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

        120.     Weyerhaeuser owed a duty to properly design, develop, formulate, test and manufacture

a defect free product for the consuming public.


                                                     21
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 22 of 28 PAGEID #: 22




          121.   At all relevant times Westport was a supplier of the Joists as defined by Section

2307.71, et seq. of the Ohio Revised Code

          122.   Defendants had a duty to disclose the foreseeable risks associated with the Joists

installed into Plaintiffs’ home or other structures.

          123.   At the time the Joists were installed in Plaintiff’s home or other structures, Defendants

were aware or reasonably should have been aware of the foreseeable risk associated with the use of its

Joists.

          124.   Defendants failed to exercise reasonable care to warn Plaintiffs about the potentially

harmful effects of using the Joists in a manner that a reasonable person would under the same or similar

circumstances and Defendants should have known that its Joists, even when used as intended, might

be harmful or injurious to the Plaintiffs.

          125.   Plaintiffs were unaware of the dangerous nature of the Joists and Defendants knew or

should have known that plaintiffs would not realize the dangerous condition of the Joists.

          126.   Defendants failed to exercise reasonable care and give adequate warnings or

instructions to Plaintiffs or any other consumer about the foreseeable dangers stemming from the use

of the Joists.

          127.   At all relevant times, the Joists did not conform to the representations made by the

Defendants.

          128.   Due to the Defendants’ failure to provide adequate warnings or instructions, Plaintiffs

have been and will continue to be harmed, which could have been avoided with adequate warnings

before Defendants used the Joists in Plaintiffs’ home.

          129.   As a direct and proximate result of Defendants’ conduct, Plaintiffs were harmed and

will continue to be harmed. Plaintiffs seek all legal and appropriate pecuniary, nonpecuniary and

punitive damages in an amount to be proven at trial in excess of seventy-five thousand dollars


                                                       22
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 23 of 28 PAGEID #: 23




($75,000).

                                TENTH CLAIM – NEGLIGENCE

       130.    Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

       131.    Defendants undertook a duty to remediate the dangerous condition caused by the

defective Joists and owed a duty to use reasonable care in performing such remediation to the

dangerous condition the Defendants caused.

       132.    Not only were the Joists unreasonably dangerous when used in the construction of

residential homes and other structures, but the remediation meant to rectify the dangers caused by

Defendants was not done with the exercise of reasonable care.

       133.    Defendants were aware, or reasonably should have been aware, of the foreseeable risks

associated with the failure to properly remediate the condition caused by the defective Joists.

       134.    Defendants deviated from the common standards of workmanship and failed to exercise

reasonable care by installing and attempting to remediate the Joists in Plaintiffs’ home.

       135.    The injuries and damages incurred by the Plaintiffs could have been reasonably

foreseen by Defendants.

       136.    As a direct and proximate result of Defendants’ conduct, Plaintiffs were harmed and

will continue to be harmed. Plaintiffs seek all legal and appropriate pecuniary, nonpecuniary and

punitive damages in an amount to be proven at trial in excess of seventy-five thousand dollars

($75,000).

   ELEVENTH CLAIM – VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT

       137.    Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same


                                                  23
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 24 of 28 PAGEID #: 24




were fully rewritten herein.

       138.    The Joists are a consumer product as defined under 15 U.S.C. § 2301(1).

       139.    Defendants are a supplier and a warrantor as defined in 15 U.S.C. § 2301(4)-(5).

       140.    The warranty that came with the products constitutes a “written warranty” under 15

U.S.C. § 2301(6)(A)-(B).

       141.    Plaintiffs are “consumers” as defined under 15 U.S.C. § 2301(3).

       142.    Defendants are liable to Plaintiffs pursuant to 15 U.S.C. § 2310(d)(1), because they

breached its written warranties as set forth above.

       143.    In connection with its sales of the Joists, Defendants gave an implied warranty as

defined in 15 U.S.C. § 2301(7); namely, the implied warranty of merchantability. As a part of the

implied warranty of merchantability, Defendants warranted that the Joists, among other things, were

fit for their ordinary purpose as a safe building product that complies with all applicable laws and

regulations. Defendants are liable to Plaintiffs under to 15 U.S.C. § 2310(d)(1), because they breached

the implied warranty of merchantability.

       144.    Pursuant to 15 U.S.C. § 2310(d)(1), Plaintiffs are entitled to recover the following

damages proximately caused by Defendants’ breaches of the written warranties and the implied

warranty of merchantability: (a) direct economic damages at the point of sale in the amount of the

difference in value between the value of the Joists as warranted (the full purchase price) and the value

of the Joists as delivered ($0); and (b) consequential economic damages at the point of repair in the

form of the cost of repair, replacement and/or removal of the Joists.

       145.    In addition, pursuant to 15 U.S.C. § 2310(d)(2), Plaintiffs are entitled to recover a sum

equal to the aggregate amount of costs and expenses (including attorneys’ fees based on actual time

expended) determined by the Court to have been reasonably incurred by Plaintiffs in connection with

the commencement and prosecution of this action.


                                                  24
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 25 of 28 PAGEID #: 25




            TWELFTH CLAIM – NEGLIGENT INFLICTION OF BODILY INJURY

         146.   Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

         147.   Defendants had the duty to take reasonable steps to ensure that their actions would not

inflict foreseeable bodily and personal injuries and physical harm upon their customers and other

foreseeable individuals, including without limitation Plaintiffs.

         148.   Defendants knew or reasonably should have known and/or foreseen that installing Flak-

Jacket Joists in Plaintiffs’ homes would result in the off-gassing of dangerous and unhealthy levels of

invisible and noxious formaldehyde gas into Plaintiffs’ homes, where Plaintiffs, their children and

their pets would live and reside.

         149.   Defendants knew or reasonably should have known and/or foreseen that the off-gassing

of dangerous and unhealthy levels of invisible and noxious formaldehyde gas into Plaintiffs’ homes

would result in bodily injury, physical harm, illnesses, ailments, medical conditions and personal

injuries on Plaintiffs, their children, their pets, and all living things exposed to such gas in Plaintiffs’

homes.

         150.   Defendants breached their duty of reasonable due care towards their customers and

other individuals who would be foreseeably exposed, including without limitation Plaintiffs, and by

their actions, separately and in combination with each other, negligently inflicted bodily injuries,

physical harm, illnesses, ailments, medical conditions and personal injuries on Plaintiffs, their

children, their pets and all living things residing in Plaintiffs’ homes.

         151.   As a direct and proximate result of Defendants’ negligent infliction of bodily injury and

physical harm, Plaintiffs seek all legal remedies and any and all appropriate pecuniary, nonpecuniary

and punitive damages in an amount to be proven at trial in excess of seventy-five thousand dollars


                                                    25
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 26 of 28 PAGEID #: 26




($75,000).

      THIRTEENTH CLAIM – NEGLIGENT INFLICTION OF PROPERTY DAMAGE
          AND NEGLIGENT FAILURE TO SUPERVISE SUBCONTRACTORS

        152.    Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

        153.    Defendants had the duty to take reasonable steps to ensure that their actions would not

inflict damage upon the real and/or personal property of their customers and other foreseeable

individuals, including without limitation Plaintiffs.

        154.    Defendants knew or reasonably should have known and/or foreseen that installing Flak-

Jacket Joists in Plaintiffs’ homes would result in the off-gassing of dangerous and unhealthy levels of

invisible and noxious formaldehyde gas into Plaintiffs’ homes, thus causing substantial damage to

Plaintiffs’ real property.

        155.    Defendants knew or reasonably should have known and/or foreseen that the off-gassing

of dangerous and unhealthy levels of invisible and noxious formaldehyde gas into Plaintiffs’ homes

would result in property damage to Plaintiffs’ real and personal property, including during the process

of attempting to remediate the effects of the formaldehyde gas.

        156.    Defendants breached their duty of reasonable due care towards their customers and

other individuals who would be foreseeably exposed, including without limitation Plaintiffs, and by

their actions, separately and in combination with each other, negligently inflicted damage to Plaintiffs’

real and/or personal property, including without limitation as the result of Defendants’ negligent

supervision or negligent failure to supervise the contractors and subcontractors hired to conduct the

remediation who damaged Plaintiffs’ real and personal property in the process.

        157.    As a direct and proximate result of Defendants’ negligent infliction of property damage,

including without limitation their negligent supervision of and/or failure to supervise contractors and
                                                   26
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 27 of 28 PAGEID #: 27




subcontractors, Plaintiffs seek all legal remedies and any and all appropriate pecuniary, nonpecuniary

and punitive damages in an amount to be proven at trial in excess of seventy-five thousand dollars

($75,000).

     FOURTEENTH CLAIM – RECKLESS AND WANTON INFLICTION OF BODILY
      INJURIES AND PROPERTY DAMAGE, AND RECKLESS AND MALICIOUS
            DISREGARD FOR THE RIGHTS AND SAFETY OF OTHERS

          158.   Plaintiffs adopt and incorporate herein by reference all claims, counts, allegations and

averments contained in this Complaint, whether stated before or after this claim or count, as if same

were fully rewritten herein.

          159.   Defendants, and each of them, jointly and severally, recklessly and wantonly inflicted

on Plaintiffs the bodily injuries and property damage alleged above, and jointly and severally acted

with reckless and malicious disregard for the rights and safety of others, including Plaintiffs, and

therefore are liable for punitive damages.

          160.   As a direct and proximate result of Defendants’ reckless and wanton infliction of

personal injuries and property damage, and their reckless and malicious disregard for the rights and

safety of others, including Plaintiffs, Plaintiffs seek all legal remedies and any and all appropriate

punitive damages in an amount to be proven at trial in excess of seventy-five thousand dollars

($75,000).

          WHEREFORE, Plaintiffs, and each of them, demand judgment against Defendants,

Weyerhaeuser Company and Westport Homes, Inc., and each of them, jointly and severally, for:

          1.     Compensatory damages, including without limitation for economic injuries, non-

economic injuries, personal injuries, illnesses, ailments and medical conditions, bodily harm, damage

to real property, damage to personal property, and other injuries and damages in an amount in excess

of Seventy-five Thousand Dollars ($75,000.00) for each Plaintiff to be determined at the trial of this

action;


                                                    27
Case: 2:19-cv-02493-ALM-EPD Doc #: 1 Filed: 06/14/19 Page: 28 of 28 PAGEID #: 28




       2.      Punitive damages for Defendants’ reckless and wanton infliction of bodily harm and

for Defendants’ reckless and malicious disregard for the rights and safety of Plaintiffs and others in an

amount in excess of Ten Million Dollars ($10,000,000.00) to be determined at the trial of this action;

       3.      Interest on Plaintiffs’ damages from and after July 17, 2017, at the highest rate of

interest allowed by law;

       4.      The costs of this action, including reasonable attorneys’ fees; and

       5.      Such other and further relief as the Court may deem to be just and proper.


                                                       /s/ Eric H. Zagrans
                                                       Eric H. Zagrans (0013108)
                                                       ZAGRANS LAW FIRM LLC
                                                       5077 Waterford Drive, Suite 302
                                                       Elyria, Ohio 44035
                                                       (216) 771-1000 (telephone)
                                                       (866) 261-2008 (facsimile)
                                                       eric@zagrans.com (e-mail)


                                                        /s/ Steven M. Goldberg                    __
                                                       Steven M. Goldberg (0041344)
                                                       THE GOLDBERG LAW FIRM CO., L.P.A.
                                                       Solon Business Campus
                                                       31300 Solon Rd., Suite 12
                                                       Solon, OH 44139
                                                       440.519.9900 (telephone)
                                                       877.464.4652 (facsimile)
                                                       steven@smglegal.com (e-mail)

                                                       Attorneys for Plaintiffs



                                          JURY DEMAND

       Plaintiffs hereby demand a trial by jury, pursuant to Rule 38 of the Federal Rules of Civil

Procedure, on all issues so triable.

                                                       /s/ Eric H. Zagrans
                                                       Eric H. Zagrans
                                                  28
